DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15, 17-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-9, 13-14, 17, 20-21, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al., US 2014/0122634 A1 (hereafter referred to as Conner) in view of Gorodetsky et al., US 2006/0067318 A1 (hereafter referred to as Gorodetsky).
A. 	Regarding claim 13, Conner taught one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a system [an apparatus in claim 1] [a compute device in claim 25] [a method in claim 26]  to: 
obtain, with a first circuitry of an Ethernet network interface controller (NIC) that includes a central processing unit (CPU) interface coupled with a CPU (p. 36, “Each NIC further includes packet processing logic 408, a DMA engine 410, a processor interconnect interface 412, …” ) and an Ethernet network interface coupled to a network of compute devices (p. 28, “…  in FIG. 2, each of NICs A and B are connected via respective Ethernet links 230 to a network 232.” And p. 33, “This includes modifications to NICs 308a and 308b (NIC A and NIC B) to make them NUMA aware, as well as new components comprising a NIC-to-NIC interconnect 302 coupling NICs 308a and 308b in communication, along with a node filter table 304.”), a request from a requestor device to access a memory at a data storage device (p. 24,  “… processors (and processor cores) are enabled to access different memory resources distributed across the platform.” And p. 34, “…[T]he packet is received at NIC 308a from network 232 via Ethernet link 230a and is buffered in an input buffer on the NIC during a first operation.”), wherein the data storage device that does not include the Ethernet NIC (p. 21, “In addition to a processor 204, each node includes system memory 206 and a NIC 208.” The non-NUMA node includes the NIC and the system memory is not within the NIC. And p. 55, “Under an optional configuration, each NIC is interconnected to the other three NICs, as depicted by additional interconnects shown with dashed lines, labeled 302ad and 302bc.”); 
determine, with the first circuitry, whether the data storage device is located on a compute device that includes the Ethernet NIC or located on a remote compute device from among the network of compute devices (p. 34, “During a second operation corresponding to an initial packet processing operation performed by NIC 308a, the packet header and/or packet payload for packet 228 is inspected, and applicable filter match input data is generated based on packet header field data and/or packet payload data, which is then employed by packet processing logic on NIC 308a as an input lookup against filters and/or rules defined in node filter table 304 …” NIC 308a is local to node A. “…[T]he filters and/or rules in node filter table 304 enables the node of the memory resource to which applicable packet data is to be written to be identified. In this example, the memory resource node is node B, which has a corresponding NIC 308b.” NIC 308b is remote from node A.); and 
provide, with the first circuitry and to the requestor device, access to the memory at the data storage device (p. 34, “Accordingly, during a third operation, data corresponding to a copy of packet 228 is forwarded from the input buffer (or another buffer) on NIC 308a to an input buffer on NIC 308b. The copy of packet 228 is then processed during a fourth operation as if it was received by NIC 308b from network 232 via Ethernet 230b, resulting in a copy of packet 228 being written using a DMA write operation to either system memory 206b (operation 4a) or LL Cache 215b (operation 4b).”). Conner does not specifically recite the node is a compute node. However, in the same field of endeavor, Gorodetsky taught a compute node (p. 43, “Consider the two compute nodes 22A and 22B in the computer system 21 shown in FIG. 2.” Also p. 44, “It is not necessary for the data storage devices that store the data in memories 30 to be directly connected to a local packetized interconnect 32. Memories 30 may be memories of any suitable memory system.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conner to substitute a compute node from GORODETSKY for the node from Conner to expand applicability to computer system environments. The motivation would have been to incorporate into compute nodes on racks to adapt for cloud services. Conner teaches that adaptation is expected in p. 62, “While the embodiments depicted herein are referred to as NUMA architectures, the teachings and principles may be applied to other non-NUMA architectures under which forwarding of packets between NICs via NIC-to-NIC interconnects are implemented. Generally, such architectures will include multiple nodes, each including one or more processors and/or processor cores including local caches. Under some architectures, system memory may be configured such that it is accessed in a distributed manner across nodes, wherein at least a portion of the memory is not associated with a particular node.”

B.	Regarding dependent claim 14, Conner-GORODETSKY taught the one or more machine-readable storage media of claim 13, wherein the plurality of instructions further cause the system to receive, with the first bridge circuitry, a map of data storage devices coupled to the network of compute devices from a second compute device from among the network of compute devices (Conner, p. 52, “…[A] node filter lookup table may include filter and/or rule data that considers a memory address that is determined during packet processing, with corresponding table entries identifying nodes and/or NICs that packet is to be forwarded to. For example, a filter column may include address range maps to corresponding nodes and/or NICs.”).

C.	Regarding dependent claim 17, Conner-Gorodetsky teaches the one or more machine-readable storage media of claim 13, as cited above. Conner does not specifically teach the first circuitry comprises a field-programmable gate array (FPGA). However, in the same field of endeavor, Gorodetsky teaches the first circuitry comprises a field-programmable gate array (FPGA) (p. 106, “Network interfaces 26A and 26B may comprise embedded controllers, data processors, hardware logic circuits, configured field-programmable gate arrays (FPGAS), and/or other suitable local control mechanisms which facilitate operation as described herein.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conner to substitute FPGA from Gorodetsky for the controller circuitry from Conner as an equivalent substitution. The motivation would have been to provide improved efficiency for processing routing instructions and by leveraging processing efficiency provided by FPGA modules. 
	
D.	Regarding dependent claim 20, Connor-GORODETSKY taught the one or more machine-readable storage media of claim 13, wherein to obtain the request to access the memory at the data storage device comprises to obtain the request from the remote compute device (Conner, p. 34, “…[T]he filters and/or rules in node filter table 304 enables the node of the memory resource to which applicable packet data is to be written to be identified. In this example, the memory resource node is node B, which has a corresponding NIC 308b.” NIC 308b is remote from node A.).

E.	Regarding dependent claim 21, Connor-GORODETSKY taught the one or more machine-readable storage media of claim 20, wherein to obtain the request from the remote compute device comprises to obtain the request from a second bridge circuitry of a second Ethernet NIC located at the remote compute device (Conner, p. 37, “Similarly, node B system memory 206b includes memory address space allocated to a NIC B device driver, a software application C, and a node filter table 304b.” The reverse process is performed for the request received at node B. Also see p. 24,  “… processors (and processor cores) are enabled to access different memory resources distributed across the platform.” And p. 34, “…[T]he packet is received at NIC 308a from network 232 via Ethernet link 230a and is buffered in an input buffer on the NIC during a first operation.”).


F.	Claim 1 is an apparatus comprising: a network interface controller of a compute device that includes a first bridge circuitry to communicatively couple to a network of compute devices, wherein the first bridge circuitry functions according to claim 13 above. Claim 1 is rejected on the same rationale as claim 13.
Claim 25 teaches a compute device including circuitry and means similar to the functions of claim 13 above. Claim 25 is rejected on the same rationale as claim 13.
Claim 26 is a method of accessing a data store device similar to the steps of claim 13 above. Claim 26 is rejected on the same rationale as claim 13. 
Claim 2 recites an apparatus that functions similarly to the functions of claim 14 above. Claim 2 is rejected on the same rationale as claim 14.
Claim 27 is a method of accessing a data store device similar to the steps of claim 14 above. Claim 27 is rejected on the same rationale as claim 14. 
Claim 5 recites an apparatus that functions similarly to the functions of claim 17 above. Claim 5 is rejected on the same rationale as claim 17.
Claim 8 recites an apparatus that functions similarly to the functions of claim 20 above. Claim 8 is rejected on the same rationale as claim 20. 
Claim 9 recites an apparatus that functions similarly to the functions of claim 21 above. Claim 9 is rejected on the same rationale as claim 21. 

Claim(s) 11-12, 23-24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner and Gorodetsky as applied to claims 1, 13 and 26 above, and further in view of Daud et al., US 9276900 B1 (hereafter referred to as Daud).
A.	Regarding dependent claim 23, Conner-GORODETSKY teaches the one or more machine-readable storage media of claim 13, the data storage device is determined to be located on the remote compute device as cited above. Conner-GORODETSKY does not specifically teach wherein the instructions are to further cause the system to: cause the data storage device to be powered on at the remote compute device based on a request sent, by the first circuitry to a second circuitry of a second Ethernet NIC located at the remote compute device to power on the data storage device. However, in the same field of endeavor, Daud teaches wherein the instructions are to further cause the system to: cause the data storage device to be powered on at the remote compute device based on a request sent, by the first circuitry to a second circuitry of a second Ethernet NIC located at the remote compute device to power on the data storage device (See also column 15, lines 12-20; local reads and writes are coordinated with the other controllers. Controllers are programmed to power up on read and writes. “Similarly, controller 456 may communicate with other controllers to coordinate reads and/or writes of data among a plurality of storage devices. In at least one of various embodiments, controller 456 may be enabled to control power provided to storage device 452 such that storage device 452 can be powered down when removed or not in a shingle, powered up when added to a shingle, powered up to fulfill a read request and power down after completion of the read request, or the like.”.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conner-Gorodetsky to substitute powering up from Daud for the power supply from Conner-Gorodetsky to improve system effectiveness. The motivation would have been to lower resource power cost not providing power to all the storage resources when they have not been accessed.  
Claim 11 recites an apparatus that functions similarly to the functions of claim 23 above. Claim 11 is rejected on the same rationale as claim 23.
Claim 29 is a method of accessing a data store device similar to the steps of claim 23 above. Claim 29 is rejected on the same rationale as claim 23.

B.	Regarding dependent claim 24, Conner-GORODETSKY-Daud teaches the one or more machine-readable storage media of claim 23, wherein the plurality of instructions further cause the system to map, with the first bridge circuitry, the data storage device as local to the compute device (Conner, p. 52, “…[A] node filter lookup table may include filter and/or rule data that considers a memory address that is determined during packet processing, with corresponding table entries identifying nodes and/or NICs that packet is to be forwarded to. For example, a filter column may include address range maps to corresponding nodes and/or NICs.”).
Claim 12 recites an apparatus that functions similarly to the functions of claim 24 above. Claim 12 is rejected on the same rationale as claim 24.

Claims 3, 6-7, 10, 15, 18-19, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner and GORODETSKY as applied to claims 1, 13, and 26 above, and further in view of Aybay et al., US 8798045 B1 (hereafter referred to as Aybay). 
A.	Regarding dependent claim 3, Conner-GORODETSKY teaches the apparatus of claim 1 as cited, above. Conner-GORODETSKY does not specifically teach wherein the first bridge circuitry is further to receive a map of data storage devices coupled to the network of compute devices from an orchestrator server communicatively coupled to the first bridge circuitry. However, in the same field of endeavor, Aybay teaches wherein the first bridge circuitry is further to receive a map of data storage devices coupled to the network of compute devices from an orchestrator server communicatively coupled to the first bridge circuitry (column 8, lines 41-49; “In some embodiments, for example, the control plane processor can be a generic high-performance server.” See also column 9, lines 3-8; “In some embodiments, the control plane processor can determine and/or distribute packet-forwarding information such as a routing table, a mapping of the system, a switch table, and/or the like. Such packet-forwarding information can then be distributed to the various modules within the switch fabric 180 and/or the access switches 110.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conner-GORODETSKY to substitute mapping from a server from Aybay for the sequence of network addresses from Conner-GORODETSKY to enable an administrator to configure the devices to use a routing protocol. 

B.	Regarding dependent claim 15, Conner-GORODETSKY teaches the one or more machine-readable storage media of claim 13, teaches wherein the plurality of instructions further cause the system to receive, with the first bridge circuitry, a map of data storage devices coupled to the network of compute devices. Conner-GORODETSKY does not specifically teach receive the map from an orchestrator server communicatively coupled to the network interface controller. However, in the same field of endeavor, Aybay teaches the system to receive, with the first bridge circuitry, a map of data storage devices coupled to the network of compute devices (column 8, lines 41- 49; “In some embodiments, for example, the control plane processor can be a generic high-performance server.” See also column 9, lines 3-8; “In some embodiments, the control plane processor can determine and/or distribute packet-forwarding information such as a routing table, a mapping of the system, a switch table, and/or the like. Such packet-forwarding information can then be distributed to the various modules within the switch fabric 180 and/or the access switches 110.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conner-GORODETSKY to substitute routing packet forwarding information from Aybay for the sequence of network addresses from Conner-GORODETSKY to use a routing protocol to updating the mapping of the compute and storage nodes and thereby leverage advantages of detecting changes and reporting changes.
Claim 28 is a method of accessing a data store device similar to the steps of claim 15 above. Claim 28 is rejected on the same rationale as claim 15.

C.	Regarding dependent claim 18, Conner-GORODETSKY teaches the one or more machine-readable storage media of claim 13, as cited above. Conner-GORODETSKY does not specifically teach wherein the plurality of instructions further cause the system to execute, with a compute engine on the compute device, a workload. However, in the same field of endeavor, Aybay teaches wherein the plurality of instructions further cause the system to execute, with a compute engine on the compute device, a workload (The servers are also blade servers that are used to execute workloads. column 5, lines 44-49; “In other embodiments, each server can be a blade server.” The number of control servers is based on the workload which is executed by the blade servers. See column 22, lines 3-15; “While shown and described above as having one or two control plane processors, a switch fabric system can have any number of control plane processors according to the size of the workload of the system.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conner-GORODETSKY to substitute a workload from Aybay for the tasks of the compute nodes in Conner-Gorodetsky to expand utility to applications that further incorporate more processing and fully utilize the resources available.
	Claim 6 recites an apparatus that functions similarly to the functions of claim 18 above. Claim 6 is rejected on the same rationale as claim 18.

D.	Regarding dependent claim 19, Conner-GORODETSKY -Aybay teaches the one or more machine- readable storage media of claim 18, wherein to obtain the request to access the data storage device comprises to obtain the request from the compute engine (Conner, p. 24,  “… processors (and processor cores) are enabled to access different memory resources distributed across the platform.” And p. 34, “…[T]he packet is received at NIC 308a from network 232 via Ethernet link 230a and is buffered in an input buffer on the NIC during a first operation.”)
Claim 7 recites an apparatus that functions similarly to the functions of claim 19 above. Claim 7 is rejected on the same rationale as claim 19. 

E.	Regarding dependent claim 22, Conner-GORODETSKY teaches the one or more machine-readable storage media of claim 13, as cited above. Conner-GORODETSKY does not specifically teach wherein to determine whether the data storage device is located on the compute device or located on the remote compute device comprises to reference a data storage device map indicative of locations of a plurality of data storage devices. However, in the same field of endeavor, Aybay teaches (column 1, lines 29-38; “Such a routing table can contain information indicating where each module within the switch fabric, the network devices and/or the storage devices should forward the data such that the data reaches its destination.”). It would have been obvious to one of ordinary skill in the art to modify Conner-GORODETSKY to substitute the map from Aybay for the local/remote destination indications from Conner-GORODETSKY to leverage the advantage of using routing protocols for maintaining consistent information in routing tables. Thereby allowing the compute nodes to address request appropriately.
Claim 10 recites an apparatus that functions similarly to the functions of claim 22 above. Claim 10 is rejected on the same rationale as claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Tsirkin et al., US 20150269116 A1, teaches the bridge module determines whether a list of all remote network addresses that are coupled to a subset of local network interfaces is known.
Raikin et al., US 20150269116 A1, teaches transmitting command messages from the initiator network interface controller to the target network interface controller, wherein the accesses to the memory location are direct memory accesses that occur responsively to remote direct memory access requests in the command messages.
Bshara et al., US 10162793 B1, teaches the storage adapter device may determine that the first request is directed to a remote storage device, rather than a local storage device.
Jagath Weerasinghe et al., Disaggregated FPGAs: Network Performance Comparison against Bare-Metal Servers, Virtual Machines and Linux Containers, teaches disaggregated FPGA resources. Weerasinghe teaches a disaggregated FPGA is decoupled from any host, we want it to operate in a self-contained manner by executing tasks that were previously under the control of a host CPU. These tasks include the ability to perform power-up and -down actions, to hook itself up to the network after powerup, and to perform all local health-monitoring and system management duties.
Katrinis et al., Rack-scale Disaggregated cloud data centers: The dReDBox Project, teaches the dReDBox project. Katrinis teaches dReDBox aims at delivering memory disaggregation at the hardware integration level by interfacing the CPU chip memory controller (typically the Double Data Rate controller) with remote memory modules - located either on the same or a remote mainboard tray - using novel optical interconnection technology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452